                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADAM SCOTT                                             :       CIVIL ACTION
                                                       :
        v.                                             :
                                                       :
UNITED STATES OF AMERICA                               :       NO. 19-2263


                                             MEMORANDUM

Savage, J.                                                                            December 9, 2019

        Adam Scott, a federal prisoner, sues the government for negligence and medical

malpractice under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671 et seq.,

stemming from a fall from his bed and the prison’s alleged failure to treat his resulting

injuries. 1 The government moves to dismiss the complaint, arguing Scott did not timely

exhaust his administrative remedies. Because we agree with the government, we shall

dismiss the complaint.

                                               Background

        As recounted by Scott in his complaint, on September 30, 2011, while housed at

the Federal Detention Center in Philadelphia, he fell from his top bunk, which had no

railing, and hit his head on a metal table. 2 Since then, he has experienced head and

chest pain and tightness, constipation, an inability to breathe through his left nostril, heart

problems, and shortness of breath. 3 Scott claims he was not provided any medical




        1 On August 8, 2019, we dismissed Scott’s Bivens claim because he did not sue any officers of the
federal government, only the government itself. Aug. 8, 2019 Memo. Op. at 3 (ECF No. 7).
        2   Compl. at 2 (ECF No. 1); Def.’s Mot. to Dism. at 9, Ex. A (ECF No. 12).
        3   Compl. at 2.
attention at the time of the fall. 4 However, the records he attaches to his complaint show

that on the same date he fell he was “evaluated and treated by Health Services for injuries

after reporting a fall from [his] bunk bed.” 5 Also, medical professionals later diagnosed

all of Scott’s injuries with the exception of his shortness of breath and the tightness in his

head, both of which he attributes to a deviated septum suffered in the fall. 6 Scott

complains that although he has requested treatment for his injuries, the prison has

refused to provide any. 7

        On July 4, 2018, Scott submitted an administrative claim complaining about his

injuries and lack of treatment. 8 He claimed that the latter constituted medical malpractice

and occurred on June 7, 2018. 9 On February 22, 2019, his claim was denied. 10 He filed

his complaint on May 23, 2019.

        The government moves to dismiss for lack of subject matter jurisdiction because

Scott failed to file his administrative claim within two years of the September 30, 2011

incident. 11 Scott responds that the Federal Bureau of Prisons (FBOP) accepted his

untimely claim and that the discovery rule tolled the two-year limit to present his claim. 12

In its reply, the government argues that review of a stale claim does not extend or revive


        4 Id. A court may consider the complaint, exhibits attached to the complaint, matters of public
record and undisputedly authentic documents to the extent the plaintiff bases its claims upon them. Hartig
Drug Co., Inc. v. Senju Pharm. Co., Ltd., 836 F.3d 261, 268 (3d Cir. 2016) (citing Mayer v. Belichick, 605
F.3d 223, 230 (3d Cir. 2010)).
        5   Id. at Ex. 3.
        6   Id. at 3.
        7   Id.
        8   Def.’s Mot. to Dism. at 9, Ex. A.
        9   Id.
        10   Compl. at Ex. 3.
        11   Def.’s Mot. to Dism. at 4-5.
        12   Pl.’s Resp. at 3 (ECF No. 13).

                                                    2
the limitations period. 13 They also maintain that the discovery rule is inapplicable because

Scott has been aware of his injuries since they occurred and the quality or lack of medical

treatment for years. 14

                                              Legal Standard

         The standard of review of a motion to dismiss made pursuant to Rule 12(b)(1)

depends on whether the motion is a facial attack or a factual attack. See Constitution

Party of Pa. v. Aichele, 757 F.3d 347, 357-58 (3d Cir. 2014); Petruska v. Gannon Univ.,

462 F.3d 294, 302 n.3 (3d Cir. 2006). Consequently, we must distinguish between facial

attacks and factual attacks. A facial attack “is an argument that considers a claim on its

face and asserts that it is insufficient to invoke the subject matter jurisdiction of the court”

because of some jurisdictional defect. Constitution Party, 757 F.3d at 358. In reviewing

a facial attack, as we do in considering a Rule 12(b)(6) motion, we accept the well-pleaded

allegations in the complaint as true and draw all reasonable inferences arising from them

in favor of the plaintiff. Gould Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir.

2000).

         A factual attack is “an argument that there is no subject matter jurisdiction because

the facts of the case . . . do not support the asserted jurisdiction.” Constitution Party, 757

F.3d at 358. In other words, in a factual challenge to jurisdiction, the defendant disputes

the allegations on which jurisdiction depends. In that instance, we need not accept

plaintiff’s allegations as true and we may consider materials outside the complaint to




         13   Def.’s Reply at 5-6 (ECF No. 14).
         14   Id. at 3.

                                                    3
determine whether the exercise of federal jurisdiction is proper. CNA v. United States,

535 F.3d 132, 139, 145 (3d Cir. 2008).

       The government makes a facial challenge.           It argues that the court lacks

jurisdiction because it is apparent from the complaint that Scott did not timely exhaust his

administrative remedies. Thus, we shall accept as true the facts as they appear in the

complaint and draw all possible inferences from those facts in Scott’s favor.

                                         Analysis

       The FTCA is “a limited waiver of the sovereign immunity of the United States.”

Miller v. Phila. Geriatric Ctr., 463 F.3d 266, 270 (3d Cir. 2006). In order to make a claim

under the FTCA, the claimant “first must file [his] claim with the administrative agency

allegedly responsible for [his] injuries.” Santos ex rel. Beato v. United States, 559 F.3d

189, 193 (3d Cir. 2009).

       The relevant statute provides:

              An action shall not be instituted upon a claim against the
              United States for money damages for injury or loss of property
              or personal injury or death caused by the negligent or wrongful
              act or omission of any employee of the Government while
              acting within the scope of his office or employment, unless the
              claimant shall have first presented the claim to the appropriate
              Federal agency and his claim shall have been finally denied
              by the agency in writing and sent by certified or registered
              mail.

28 U.S.C. § 2675(a).

       “This requirement is jurisdictional and cannot be waived.” Shelton v. Bledsoe, 775

F.3d 554, 569 (3d Cir. 2015) (citing Rosario v. Am. Export-Isbrandtsen Lines, Inc., 531

F.2d 1227, 1231 (3d Cir. 1976)). Moreover,

              [a] tort claim against the United States shall be forever barred
              unless it is presented in writing to the appropriate Federal

                                             4
                 agency within two years after such claim accrues or unless
                 action is begun within six months after the date of mailing, by
                 certified or registered mail, of notice of final denial of the claim
                 by the agency to which it was presented.

28 U.S.C. § 2401(b). The Third Circuit has interpreted this statute to require that “a

claimant file both a claim with the federal agency within two years of the tort and a suit

within six months of the agency’s denial.” Sconiers v. United States, 896 F.3d 595, 598

(3d Cir. 2018).

       Assuming Scott exhausted available administrative remedies, his complaint is still

time-barred. A tort claim against the United States must be presented within two years

after the claim accrues. 28 U.S.C. § 2401(b). Here, Scott complains of incidents that

occurred in 2011. He did not file this complaint until July 4, 2018, long after the two-year

period.

       Scott seeks to excuse his noncompliance by arguing that the FBOP considered

the late claim on the merits and that the discovery rule tolled the time to present the claim.

Neither argument has merit.

          Scott’s claim was “accepted and considered for settlement” pursuant to 28 U.S.C.

§ 2672. 15 This section authorizes federal agencies to settle property and personal injury

claims. Nonetheless, nothing in the FTCA waives the time limitation for submitting a

claim. That an agency considers a claim for settlement does not extend the time period.

       The discovery rule states that a claim accrues not when the injury occurs, but when

the plaintiff knows of both the existence and the cause of his injury. Miller, 463 F.3d at

271 (citing United States v. Kubrick, 444 U.S. 111, 117-18 (1979)). Here, Scott reported



       15   Compl. at Ex. 3.

                                                  5
the fall when it occurred. 16 He complains, despite attaching to his complaint a record

demonstrating otherwise, that he was provided no medical treatment at or since that

time. 17 He has been aware of both his injuries and the lack of treatment for them on the

date he fell or shortly thereafter. 18 Yet, he he did not present his claim to the FBOP for

nearly seven years. Therefore, we shall dismiss his complaint with prejudice.




        16   Id.
        17   Id. at 2-3, 6.
        18 Scott claims without explanation that his malpractice claim accrued on June 7, 2018. Def.’s
Mot. to Dism. at 9, Ex. A.; Pl.’s Resp. at 1-2. It is not clear why he selected this date. As stated, his claim
accrued on September 30, 2011, when he was first allegedly refused treatment for his injuries.

                                                       6
